DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 1 of Claims 21 and 22, applicant need to change “anionic surfactants” to --- the at least one anionic surfactant --- to make it clear that applicant is referring to the same anionic surfactant(s) claimed in instant claim 17.
On line 1 of Claims 23 and 24, applicant need to change “co-surfactants” to --- the at least one co-surfactant --- to make it clear that applicant is referring to the same co-surfactant(s) claimed in instant claim 17. 
On line 1 of Claims 25 and 26, applicant need to change “cyclic compounds” to --- the at least one cyclic compound --- to make it clear that applicant is referring to the same cyclic compound(s) claimed in instant claim 17.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17 and 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (5,651,960) in view of Kim et al (KR2003-0084158 and its machine English translation) or Kroger Lyons et al (US 2017/0252284 A1).
Chan teaches (see claims 1 and 7) a composition for removing semi-permanent color from human hair, which comprises a reducing agent, at least one alcohol, water and ammonium hydroxide, wherein the alcohol is chosen from ethyl alcohol, isopropyl alcohol, benzyl alcohol, hexyl alcohol and combinations thereof.  Chan furthermore teaches (claims 8 and 9) that its composition further includes a soap, which is sodium lauryl sulfate or sodium stearyl sulfate, as well as a surfactant.  Specifically, in its Example 1, Chan teaches Solution A including: 3.35 g of 75 wt.% solution of Cysteamine HCL in water; 15.0 g of 30 wt.% solution of sodium lauryl sulfate 5.0 g of benzyl alcohol, wherein the final weight of the composition is adjusted to 100 g by adding deionized water.  The benzyl alcohol teaches instant at least one cyclic compound chosen from aromatic alcohols.   
With respect to instant at least one co-surfactant chosen from C1-C5 alcohols or C1-C5 carboxylic acids, as discussed above, Chan teaches that its at least one alcohol can be chosen from ethyl alcohol, isopropyl alcohol, benzyl alcohol, hexyl alcohol and combinations thereof.  Since Chan teaches that a combination of the alcohols can be used, it would have been obvious to one skilled in the art to use the combination of benzyl alcohol and ethyl alcohol (instant at least one co-surfactant chosen from C1-C5 alcohols) in Chan’s Solution A with a reasonable expectation of success.  Thus, Chan teaches instant co-surfactant chosen from C1-C5 alcohols or C1-C5 carboxylic acids.     
With respect to instant at least one anionic surfactant chosen from sodium laureth sulfate, sodium lauroyl sarcosinate, sodium cocoyl isethionate, salts thereof or mixtures thereof, Chan’s sodium lauryl sulfate used in its Solution A does not teach instant sodium laureth sulfate, sodium lauroyl sarcosinate, sodium cocoyl isethionate, salts thereof or mixtures thereof.  (i) Kim et al  teaches (see paragraphs [1] and [11]) using 4-60 wt.% of an anionic surfactant such as sodium polyoxyethylene lauryl ether sulfate (instant sodium laureth sulfate) in a semi-permanent dye-remover composition, which can be easily and effectively removed with little or no irritation to the skin.  Kim teaches ([11]) that sodium polyoxyethylene lauryl ether sulfate completely cleans the decomposed pigment and the remaining carrier from the chromophore of the dye.  Since both Chan and Kim are drawn to a semi-permanent dye-removing instant sodium laureth sulfate) in Chan’s Solution A as an anionic surfactant with a reasonable expectation of easily and effectively removing the semi-permanent dye color with little or no irritation to the skin by completely cleaning the decomposed pigment and the remaining carrier from the chromophore of the dye, as taught by Kim.  (ii) Alternatively, as evidenced by Kroger Lyons et al ([0018]), it is known in the art that Chan’s sodium lauryl sulfate and instant sodium laureth sulfate are equivalently or interchangeably used (anionic) surfactants.  Thus, it would have been obvious to one skilled in the art to replace 15.0 g of 30 wt.% solution of sodium lauryl sulfate in water in Chan’s Solution A with 15.0 g of 30 wt.% solution of sodium laureth sulfate in water with a reasonable expectation of success.  Thus, Chan in view of Kim or Kroger Lyons renders obvious using instant sodium laureth sulfate.
As to instant range of 1-25 wt.% for the amount of sodium laureth sulfate, as already explained above, (i) Chan in view of Kim teaches or renders obvious adding 4-60 wt.% of instant sodium laureth sulfate (as an anionic surfactant) in Chan’s Solution A.  The range of 4-60 wt.% for the amount of sodium laureth sulfate overlaps with instant range of 1-25 wt.%, thus rendering instant range prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  (ii) Alternatively, as also already explained above, Chan in view of  Kroger Lyons renders obvious replacing 15.0 g of 30 wt.% solution of sodium lauryl sulfate in water in Chan’s Solution A with 15.0 g of 30 wt.% solution of sodium laureth sulfate in water.  15.0g of 30 wt.% solution of sodium laureth sulfate in Chan’s Solution A converts to 4.5 wt.% of sodium laureth sulfate (since 15 g of 35 wt.% solution of sodium laureth sulfate would be 4.5 g of sodium laureth sulfate based on 100 g of Chan’s Solution A), and 4.5 wt.% falls within instant range of 1-25 wt.%.  Therefore, Chan in view of either Kim or Kroger Lyons teaches or renders obvious instant rage 1-25 wt.% of claims 17 and 20 (as well as instant ranges of claims 21, 22 and 30) for the amount of sodium laureth sulfate.
As to instant range of 1-25 wt.% for the amount of cyclic compound chosen from aromatic alcohols or cyclic carbonates, as discussed above, Chan’s Solution A includes 5.0 g of benzyl alcohol (instant cyclic compound chosen from aromatic alcohols), wherein the final weight of the composition is adjusted to 100 g by adding deionized water.  Thus, 5.0 g of benzyl alcohol contained in Chan’s Solution A converts to 5 wt.% of benzyl alcohol.  Therefore, Chan teaches instant range 1-25 wt.% of claims 17 and 20 (as well as instant ranges of claims 25, 26 and 30) for the amount of cyclic compound chosen from aromatic alcohols or cyclic carbonate. 
As to instant range 1-25 wt.% (of claim 17) or 5-25 wt.% (of claim 20) for the amount of co-surfactant chosen from C1-C5 alcohols or C1-C5 alkyl carboxylic acids, as already explained above, Chan teaches or renders obvious using the combination of benzyl alcohol and ethyl alcohol (instant at least one co-surfactant chosen from C1-C5 alcohols) in Chan’s Solution A.  Chan furthermore teaches (col.2, lines 63-67) that in its composition, the alcohol (including the combination of alcohols) is present in the amount sufficient to wet and/or swell human hair so that the composition effectively removes semi-permanent hair coloring and that preferably, the concentration of the alcohol (including the combination of alcohols) is in the range of 0.1-25 wt.% of the composition.  Within such guidelines, instant range 1-25 wt.% (of claim 17) or 5-25 wt.% (of claim 20) for the amount of ethyl alcohol alone (instant co-surfactant) would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held hat where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Alternatively, instant range 1-25 wt.% (of claim 17) or 5-25 wt.% (of claim 20) for the amount of ethyl alcohol alone (instant co-surfactant) would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Also, alternatively, if one assumes that equal amounts of benzyl alcohol and ethyl alcohol are used in Chan’s composition, this would give 0.05-12.5 wt.% for the amount of ethyl alcohol alone.  Since such range overlaps with instant range 1-25 wt.% (claim 17) or 5-25 wt.% (of claim 20), Chan’s teaching renders instant ranges of claims 17 and 20 prima facie obvious. In re Wertheim, supra.  Thus, Chan teaches or renders obvious instant range 1-25 wt.% of claim 17 or 5-25 wt.% of claim 20 (as well as instant ranges of claims 23, 24 and 30) for the amount of the co-surfactant chosen from C1-C5 alcohols or C1-C5 alkyl carboxylic acids.
Therefore, as explained above, Chan in view of Kim or Kroger Lyons renders obvious instant claims 17 and 19--30.  
Claims 17 and 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz et al (WO 98/23247, its DERWENT English abstract and its machine English translation) in view of Kim et al (KR2003-0084158 and its machine English translation).
Kunz teaches (see DERWENT abstract) an agent for removing color created by a direct dye (applied to hair) without damaging the hair.  Specifically, in Examples 4 and 5 (see pg.10 of English translation), Kunz teaches its inventive agent comprising 30 g of N-propanol (instant co-surfactant chosen from C1-C5 alcohol), 5 g of benzyl alcohol (instant cyclic compound chosen from aromatic alcohols), 5 g of malonic acid and water added to adjust the final weight of the composition to 100 g.  
With respect to instant anionic surfactant chosen from sodium laureth sulfate, sodium lauroyl sarcosinate or sodium cocoyl isethionate, salts thereof or mixtures thereof, Kunz’s agent used in its Examples 4 and 5 does not contain instant anionic surfactant.  Kim et al  teaches (see paragraphs [1] and [11]) using 4-60 wt.% of an anionic surfactant such as sodium polyoxyethylene lauryl ether sulfate (instant sodium laureth sulfate) in a semi-permanent dye-remover composition, which can be easily and effectively removed with little or no irritation to the skin.  Kim teaches ([11]) that sodium polyoxyethylene lauryl ether sulfate completely cleans the decomposed pigment and the remaining carrier from the chromophore of the dye.  Since Kunz teaches that its agent for removing direct dye color can contain known additives such as anionic surfactants (see pg.2, lines 55-62), it would have been obvious to one skilled in the art to add 4-60 wt.% of Kim’s sodium polyoxyethylene lauryl ether sulfate (instant sodium laureth sulfate) in Kunz’s agent for removing direct dye color as an anionic surfactant with a reasonable expectation of easily and effectively removing the semi-permanent dye color with little or no irritation to the skin by completely cleaning the decomposed pigment and the remaining carrier from the chromophore of the dye, as taught by Kim.  Thus, Kunz in view of Kim renders obvious instant sodium laureth sulfate.
As to instant range of 1-25 wt.% for the amount of sodium laureth sulfate, as already explained above, Kunz in view of Kim teaches or renders obvious adding 4-60 wt.% of instant sodium laureth sulfate (as an anionic surfactant) in Kunz’s agent for removing direct dye color.  The range 4-60 wt.% of sodium laureth sulfate overlaps with instant range of 1-25 wt.%, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Therefore, Kunz in view of Kim renders obvious instant rage 1-25 wt.% of claims 17 and 20 (as well as instant ranges of claims 21, 22 and 30) for the amount of sodium laureth sulfate. 
As to instant range of 1-25 wt.% for the amount of cyclic compound (aromatic alcohols or cyclic carbonate), as discussed above, Kunz’s agent used in Examples 4 and 5 contains 5 g of benzyl alcohol based on the final weight of the composition (100 g).  Thus, 5 g of benzyl alcohol (instant cyclic compound chosen from aromatic alcohols) converts to 5 wt.% of benzyl alcohol, which falls within instant range of 1-25 wt.%.  Therefore, Kunz teaches instant range 1-25 wt.% of claims 17 and 20 (as well as instant ranges of claims 25, 26 and 30) for the amount of cyclic compound chosen from aromatic alcohols or cyclic carbonate. 
As to instant range of 5-25 wt.% for the co-surfactant (C1-C5 alcohols or C1-C5 alkyl carboxylic acids), as discussed above, Kunz’s agent used in Examples 4 and 5 contains 30 g of N-propanol (instant co-surfactant chosen from C1-C5 alcohol), which converts to 30 wt.%.  However, Kunz clearly teaches (pg.2, lines 71-74 and lines 51-52) that its organic solvent (such as n-propanol) can be present in the amount of 5-90 wt.%.  Such range overlaps with instant range 1-25 wt.% (of claim 17) or instant range 5-25 wt.% (of claim 20).  Thus, Kunz renders obvious instant range 1-25 wt.% of claim 17 or 5-25 wt.% of claim 20 (as well as instant ranges of claims 23, 24 and 30) for the amount of the co-surfactant chosen from C1-C5 alcohols or C1-C5 alkyl carboxylic acids.
Therefore, as explained above, Kunz in view of Kim renders obvious instant claims 17 and 19-30.
 
Response to Arguments  
(I) Applicant argue that the data in the specification is evidence of unexpected results informing the synergistic qualities of the components in the claimed compositions.  Applicant argue that they provided clear evidence of unexpected results and synergy when compared to comparative compositions C-2 and C-3 (which use a co-surfactant that is not chosen from C1-C5 alcohols or C1-C5 carboxylic acids) and that these data demonstrate less effective direct dye removal than the claimed compositions, exemplified by the compositions in Tables 1-4 and example C-1.  Applicant further argue that adding at least one inventive cyclic compound chosen from aromatic alcohols or cyclic carbonates to inventive compositions comprising the inventive anionic surfactants and the inventive co- surfactant demonstrates a further synergistic improvement as shown in Table 4.  However, applicant’s such argument is found to be unpersuasive for the following reason: although the Examiner does agree that the data in Table 4 do show synergistic effect of using (i) instant anionic surfactant, (ii) instant co-surfactant and (iii) instant cyclic compound, the showing is not commensurate in scope with the broadest claim (claim 17and claim 20).  That is, sodium laureth sulfate (used in compositions (4-1)-(4-5)) represents preferred embodiment of instant anionic surfactant claimed in dependent claims 27 and 30; both ethanol and acetic acid represent preferred embodiment of instant co-surfactant claimed in dependent claim 28; and propylene carbonate, butylene carbonate and benzyl alcohol represent preferred embodiment of instant cyclic compound claimed in dependent claims 19 and 29.  Moreover, the weight percentage (6%) used for sodium laureth sulfate represents only a single data point within instant ranges of claims 17, 20, 21, 22 and 30; the weight percentage (15%) used for ethanol or acetic acid represents only a single data point within instant ranges of claims 17, 20, 23, 24 and 30; and the weight percentage (10%) used for propylene carbonate, butylene carbonate or benzyl alcohol represents only a single data point within instant ranges of claims 17, 20, 25, 26 and 30.  See MPEP 716.02(d), which states that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.)  Current problem (i.e., applicant’s synergistic data of Table 4 not being commensurate in scope with the broadest claim) can be overcome if applicant amend claims 17 and 20 to narrow their scope in such ways that the data in Table 4 is commensurate in scope with the broadest claim.   
Applicant argue that Chan or Kim does not disclose a composition for direct dye removal but teaches a composition for removing semi-permanent color.  However, such argument is not persuasive because applicant themselves use the terms “semi-permanent hair dyes”, “semi-permanent hair color” and “direct dye” interchangeably – See [0003] of present specification, which states the following:
   [0003] In contrast, semi-permanent hair color compositions alter the color 
of the hair by depositing colored chemicals directly onto the surface of the 
hair.  These so-called "direct dyes" are nonionic or ionic dyes capable of 
producing a more or less pronounced change of the natural color of the hair. 
 
   [0071] In the current disclosure, the terms "semi-permanent hair dyes," 
"semi-permanent hair color," and "direct dye" are understood to be used 
interchangeably without limiting the disclosure.

Applicant also argue that Chan does not disclose that the type of co-surfactant impacts dye removal, or that the addition of one of the claimed cyclic compounds further improves dye removal.  However, the secondary reference Kim clearly teaches that using 4-60 wt.% of an anionic surfactant such as sodium polyoxyethylene lauryl ether sulfate (instant sodium laureth sulfate) in a semi-permanent dye-remover composition easily removes and completely cleans the decomposed pigment and the remaining carrier from the chromophore of the dye with little or no irritation to the skin.  Since both Chan and Kim are drawn to a semi-permanent dye-removing composition, and since Chan already teaches that its semi-permanent color remover composition can contain a surfactant (see claim 8), it would have been obvious to one skilled in the art to add 4-60 wt.% of Kim’s sodium polyoxyethylene lauryl ether sulfate (instant sodium laureth sulfate) in Chan’s Solution A (a semi-permanent dye-remover composition) as an anionic surfactant with a reasonable expectation of easily and effectively removing the semi-permanent dye color with little or no irritation to the skin by completely cleaning the decomposed pigment and the remaining carrier from the chromophore of the dye, as taught by Kim. 
(II) With respect to instant 103 rejection over Chan in view of Kim or Lyons, applicant argue that since (i) Chan’s composition rely on the presence of both a reducing agent an alkaline compound (e.g. ammonium hydroxide) to remove the semi- permanent hair color, (ii) Kim also teaches compositions that remove semi-permanent dye from hair and rely on the presence of a reducing agent, and (iii) Lyons’s compositions merely cleanse hair (i.e., shampoos), instant composition that removes direct dye from hair would not have been obvious over the cited references.  Applicant argue that there is a lack of teaching or suggestion to combine the cited references to arrive at the instantly claimed invention.  Applicant argue that such modification would require a person of skill in the art to remove the required reducing agents of Chan or Kim, remove the required alkaline component of Chan, and add sodium laureth sulfate according to Kim, while modifying the amount to the claimed range, assume equivalent amounts of benzyl alcohol and ethyl alcohol in Chan, and/or replace the sodium lauryl sulfate in water of Chan with sodium laureth sulfate from Lyons, to arrive at the instantly claimed invention.  The Examiner disagrees.  First of all, to arrive at the claimed invention, one would not require to remove the required reducing agents of Chan or Kim or remove the required alkaline component of Chan since instant claims do not exclude the presence of such components.  Secondly, the Examiner already provided a sufficient motivation to add Kim’s sodium laureth sulfate to Chan’s semi-permanent hair color composition.  As explained above, since both Chan and Kim are drawn to a semi-permanent dye-removing composition, and since Chan already teaches that its semi-permanent color remover composition can contain a surfactant (see claim 8), it would have been obvious to one skilled in the art to add 4-60 wt.% of Kim’s sodium polyoxyethylene lauryl ether sulfate (instant sodium laureth sulfate) in Chan’s Solution A (a semi-permanent dye-remover composition) as an anionic surfactant with a reasonable expectation of easily and effectively removing the semi-permanent dye color with little or no irritation to the skin by completely cleaning the decomposed pigment and the remaining carrier from the chromophore of the dye, as taught by Kim.  Thirdly, as to instant ranges for the amounts of instant anionic surfactant, instant co-surfactant and instant cyclic compound, the Examiner already established above (with detailed explanation) how Chan in view of Kim or Lyons teaches or renders obvious instant ranges for the amounts of instant components. See Paragraph 6 above.  Lastly, even though it is true that Chan and Kim teach a semi-permanent dye color removing composition while Lyons teaches a hair-cleaning composition, Lyons was merely cited (as an evidentiary art) to support the Examiner’s assertion that it is known in the art that Chan’s sodium lauryl sulfate and instant sodium laureth sulfate are equivalently or interchangeably used (anionic) surfactants. Chan is using its sodium lauryl sulfate as a soap, and most soaps are anionic surfactants, and the function of anionic surfactants (cleansing) in hair products would remain the same whether the hair product is a semi-permanent dye remover or a shampoo.  Since both Chan and Lyons are drawn to hair products, it is still the Examiner’s position that it would have been obvious to one skilled in the art to replace sodium lauryl sulfate in Chan’s Solution A with sodium laureth sulfate with a reasonable expectation of success since Chan’s sodium lauryl sulfate and instant sodium laureth sulfate are known in the art as equivalently or interchangeably used anionic surfactants.  
With respect to instant 103 rejection over Kunz in view of Kim, Applicant argue that instant claims would not have been obvious in view of an abstract teaching compositions comprising “a single-phase aqueous mixture containing the following components: (A) 5-90 wt.% organic solvent chosen from 1-10C alcohols, ketones, esters, ethers or nitroalkanes, or mixtures of these; and (B) 0.01-30 wt.% one or more physiologically compatible inorganic or saturated aliphatic organic acids, or mixtures of these” for removal of direct dye from hair (Kunz), combined with Kim, which compositions rely on the presence of a reducing agent.  Applicant argue that there is no motivation to combine Kunz with Kim because Kim’s compositions rely on the presence of reducing agents for effective removal of semi- permanent hair dye.  Applicant argue that the instant claims drawn to a composition that removes direct dye from hair would not have been obvious over the cited references of Kunz with Kim.  The Examiner disagrees.  As already explained above in Paragraph 7, Kunz teaches in its Examples 4 and 5 its inventive agent comprising N-propanol (instant co-surfactant) and benzyl alcohol (instant cyclic compound).  Although Kunz’s agent used in its Examples 4 and 5 does not contain instant anionic surfactant, Kim teaches using 4-60 wt.% of an anionic surfactant such as sodium polyoxyethylene lauryl ether sulfate (instant sodium laureth sulfate) in a semi-permanent dye-remover composition, which can be easily and effectively removed with little or no irritation to the skin.  Kim teaches that sodium polyoxyethylene lauryl ether sulfate completely cleans the decomposed pigment and the remaining carrier from the chromophore of the dye.  Since Kunz already teaches that its agent for removing direct dye color can contain known additives such as anionic surfactants (see pg.2, lines 55-62), it would have been obvious to one skilled in the art to add 4-60 wt.% of Kim’s sodium polyoxyethylene lauryl ether sulfate (instant sodium laureth sulfate) in Kunz’s agent for removing direct dye color as an anionic surfactant with a reasonable expectation of easily and effectively removing the semi-permanent dye color with little or no irritation to the skin by completely cleaning the decomposed pigment and the remaining carrier from the chromophore of the dye, as taught by Kim.  As already discussed above, Kim’s semi-permanent dyes are direct dyes.  Also, Kim was cited for the teaching of advantage of using sodium polyoxyethylene lauryl ether sulfate (instant sodium laureth sulfate) in a semi-permanent dye removing composition, not for the teaching of a reducing agent (besides, instant claims do not exclude the presence of a reducing agent).
Thus, for the reasons stated above, instant 103 rejection over Chan in view of Kim or Lyons and instant 103 rejection over Kunz in view of Kim still stand.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        March 2, 2022